UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA

 GWENDOLYN M. HEMPHILL,                        )
                                               )
                      Petitioner,              )
                                               )
               v.                              )   Criminal Case No. 03-516-3 (RJL)
                                               )
 UNITED STATES OF AMERICA,                     )
                                               )                          FILED
                      Respondent.              )
                                               )                         JUL 0 6 2009

                           MEMO~NDUM
                       (July-.3
                                                 ORDER
                                    2009) [#379, 03-cr-516-3]
                                                                   NANCY MAYER WHITTINGTON, CLERK
                                                                         U,S, DiSTRICT COURT




       On January 10,2008, Gwendolyn M. Hemphill moved to vacate, set aside,

or correct her sentence pursuant to 28 U.S.C. § 2255. ([Dkt. #367].) Hemphill

sought an order vacating her conviction on account of ineffective assistance of

counsel. On March 9,2009, this Court denied her motion, finding that she failed

to establish deficiency of counselor resulting prejudice, as required for ineffective

assistance of counsel claims. (Mem. Op., Mar. 9,2009 [Dkt. #376].) Presently

before the Court is Hemphill's Application for a Certificate of Appealability

("COA").

       A COA may issue only if the applicant "has made a substantial showing of

the denial ofa constitutional right." 28 U.S.C. § 2253(c)(2). The applicant must

show "that reasonable jurists could debate whether (or, for that matter, agree that)

the petition should have been resolved in a different manner or that the issues

presented were 'adequate to deserve encouragement to proceed further. '" Slack v.



                                          1
McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880,

893 & n.4 (1983)). Because reasonable jurists could not find it debatable that

Hemphill's ineffective assistance of counsel claim fails for lack of counsel

deficiency and lack of prejudice, it is hereby

       ORDERED that defendant's application for a certificate of appealability is

DENIED.




                                                 United States District Judge




                                          2